DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Bain on 04/29/2021.

The application has been amended as follows: 
In the specification page 4, before the last paragraph that starts with “In the figures”, please insert the following:
FIG. 9 shows a bottom plan view of a flexible printed circuit board in the remote control from FIG. 5.

FIG. 10 shows a top plan view of a flexible printed circuit board in the remote control from FIG. 5.

FIG. 11 shows a bottom plan view of a flexible printed circuit board in the remote control from FIG. 5.



Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not suggest “wherein the first flexible printed circuit board is positioned between the button elements and the second printed circuit board” in combination with the other limitations of claim 1, and claims dependent thereof. The closest prior art Takashima et al US 2009/0079698 in Figs. 38A-43B and [0319]-[0353] discloses a remote control unit (See “relates to an input device… applicable to a… remote controller,” [0002]), comprising a first data read-in device (a contact electrode 512 within corresponding  85b in Figs. 41-42, [0312]) and a second data read-in device (a contact electrode 512 within corresponding  85a in Figs. 41-42, [0312]) which are each designed to read in data in a pressure direction on the basis of a pressure exerted by a user (the pushdown operation of a user’s finger 30a in Fig. 42, shown in the direction of the pushdown operation in Fig. 43), a first pressure take-up element (511 in Fig. 42 corresponding to 85b) assigned to the first data read-in device (a 511 is assigned to a contact electrode 512 within corresponding  to 85b in Figs. 41-42) and a second pressure take-up element (511 in Figs. 41-42 corresponding to 85a) assigned to the second data read-in device (a 511 is assigned to a contact electrode 512 within corresponding  to 85a in Figs. 41-42), which elements each have a pressure take-up side (bottom surface of 511 in Fig. 43B) for taking up the pressure applied by the user (by contacting the corresponding 512 when a user depresses the finger 30a in Fig. 42 in the direction shown as the pushdown operation in Fig. 43B), and a pressure output side (top surface of 511 in Fig, 43B) for outputting the taken up pressure to the respective data read-in device (by 511 contacting 512 as shown in Fig. 43B); a flexible printed circuit board (801/82f’, [0336]) which connects the pressure take-up sides (bottom surface of 511 in Fig. 43B and Fig. 41) of the pressure take-up elements to each other and on which at least one capacitive measurement transducer (81a’-81e’ in Fig. 40, electrostatic sensor sheets, [0320], that comprises an electrostatic capacitive sensor sheet, See ABSTRACT, [0020], the sheet comprises a transducer as it converts pressure to electrical energy) is formed whose capacitance is dependent on the position of a finger of the user on the flexible printed circuit board (by detecting the slide position of a user’s finger 30a, [0348], the sheets 81a’-81e’, comprising electrostatic capacitive sensor sheets, ABSTRACT, a capacitive sensor sheet will have a capacitance dependent to position of a user’s finger 30a); and a first button element (86b) and a second button element (86a) which in each case are situated on one of the sides of the flexible printed circuit board (801/82f’, situated on the top side) opposite the pressure take-up sides (bottom surface of 511) of the pressure take-up elements (as the elements 511 are situated on the bottom surface of 801); wherein the flexible printed circuit board (801/82f’) is held in a form-fitting manner (801 is held securely fastened) directly on an underside of at least (See Fig. 41, when the Fig. Is rotated 180 degrees) one of the button elements (86a-b) as viewed at an angle (90 degrees) to the pressure direction (the y direction of Fig. 41, note that the view along the z direction of Fig. 41 is at an angle of 90 degrees to the y direction, the pressure direction). However Takashima does not disclose “wherein the first flexible printed circuit board is positioned between the button elements and the second printed circuit board.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN G COOPER/
Examiner, Art Unit 2621


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621